Case 0:18-cv-61355-BB Document 30 Entered on FLSD Docket 01/22/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 0:18-cv-61355-BB


 DAVID MASSEY,
 individually and on behalf of all
 others similarly situated,                                  CLASS ACTION

        Plaintiff,                                           JURY TRIAL DEMANDED

 v.

 ABC FINANCIAL SERVICES, LLC.,

       Defendant.
 __________________________________/

                                     JOINT NOTICE OF SETTLEMENT

        Plaintiff, David Massey, and Defendant, ABC Financial Services, LLC, by and through

 their undersigned counsel, hereby give notice that the parties have reached a settlement with

 respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of finalizing

 their settlement agreement. Plaintiff and Defendant anticipate filing a Notice of Dismissal within

 thirty (30) days.
Case 0:18-cv-61355-BB Document 30 Entered on FLSD Docket 01/22/2019 Page 2 of 3
                                                     CASE NO. 0:18-cv-61355-BB


 Dated: January 22, 2019                Respectfully submitted,



 EISENBAND LAW, P.A.                    Gill Ragon Owen, P.A.

 /s/ Michael Eisenband                  /s/ Mathew B. Finch
 515 E. Las Olas Boulevard, Suite 120   425 West Capitol, Suite 3800
 Ft. Lauderdale, Florida 33301          Little Rock, AR 72201
 Michael Eisenband                      (501)376-3800
 Florida Bar No. 94235                  Mathew B. Finch
 MEisenband@Eisenbandlaw.com            Pro Hac Vice
 Telephone: 954.533.4092                Finch@Gill-law.com
                                        Telephone: (501)376-3800
 Counsel for Plaintiff and the Class
                                        Attorney for Defendant




                                        2
Case 0:18-cv-61355-BB Document 30 Entered on FLSD Docket 01/22/2019 Page 3 of 3
                                                               CASE NO. 0:18-cv-61355-BB


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel identified below via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner.

                                                                /s/ Michael Eisenband
                                                                Michael Eisenband




                                                3
